_._ .~:   ..
  ..         .




                               The Attorney                  General        of Texas
                                                         November30, 1981
MARK WHITE
Attorney
       General


Supreme Cowl Sulldlng
                              HanorableEenry Wade                            OpinionNo. MW-399
P. 0. Box 12543               CriminalDistrictAttorney
Austin, TX. 79711             CondemnationSection                            Re: Use of county law library
SW4752501                     Sixth Floor, RecordsBuilding                   funds for a computer informa-
Telex 9101874-1397            Dallas, Texas 75202      \                     tion center
Telecopier 51214750286

                              Dear Mr. Wade:
1507 MaIn  St..suite
                  14cm
Dallas, TX. 75201                 You advise that computerieedinfbrmationsystemsprovide greater
214&‘42@44
                              quantities of legal research In shorter periods of time than
                              conventionallegal researchtools can.provide,and state:
4824 Albrts Ave.. Suit0 lB0
El Paso. TX. 79905                     The question'foryour considerationis whether law
915B33aS4                              library funds may be used for rhe, purpose of
                                       implementinga computerinformationsystem.
1220 Dallas Ave.. Suite 202
Houston, TX. 77002            You explain that it would be necessaryto hire additionalpersonnelin
71-                           order to implementthe system and proeide computerizedinformationto
                              judges and litigants.
808 Broadway, Suite 312
Lubbock. TX. 78401
                                  Article.1702h.V.T.C.S..provides:
SW7476235
                                            Section 1. The Conrmissioners  Courts of all
                                       counties within this State shall have the power
4309 N. Tenth. Suite B
                                       and authority,by first enteringan order for that
McAlten, TX. 79501
512M2-4547
                                       purpose, to provide for, maintain and establisha
                                       County Law Library.
2w hwn Plaza, Suite 400                        ....
San Antonio. TX. 792W
512f225.4191
                                            .Sec. 4. For the purpose of ,establishing
                                       County Law Libraries... there shall be taxed,
An Equal OpportunItyI                  collected,and paid as other costs, a sum set by
Alllrmatlve Action E~P~OYW             the Cbnrmlssioners
                                                        Court not to exceed $10 in each
                                       civil case,...;Such costs shall be collectedby
                                       the clerks of the respective courts in .said
                                       counties and paid~by said clerks to the County
                                       TreasLrer to be 'kept by said Treasurer in a
                                       separate ftindto be known a8 the 'County Law
                                       Library Fund.’ Such fund ~shallnot be used for
                                       any othet purpose.

                                               . . . .
-.
                                                                          .   .


     HonorableHenry Wade - Page 2   (WW-399)




                   Sec. 6. The salary of the custodian or
              librarianand such other employeesor assistants
                  may be necessary shall be fixed by the
              &asissioners Court and shall be paid out of the
              funds collected under this Act, or from
              appropriationsmade under this Act.

                   Sec. 7. Such fund shall be administeredby
              the CommissionersCourt, or under its direction,
              for the.purchase and lease of library materials,
              the maintenance of the Law Library, and the
              acquisition of all furniture. shelving and
              equipmentnecessarythereto,in a place convenient
             .and accessibleto the Judges and litigantsof such
              county. The CommissionersCourt shall provide
              suitable space for housing the law library and
             MY8 with the advice of the committeereferredto
              in Section 5 of this Act, use funds collected
              under this Act for the acquisitionof such space.
              Priority in the use of such funds shall be given
              to providing books, periodicals,other Library
             materials, and ataff for the law library. The
              CommissionersCourt of the counties affected by
              this Act shall make rules for the use of books in
              said library.

         In our opinion these provisionsfurnish ample authority to use
     money in the .CountyLaw Library Pund for equipping the County Law
     Library with computer ,hardware and software ~to aid judges and
     litigants in researching the law, and to employ the additional
     personnelneeded so long as the statutoryprioritiesare observed.
     Computer terminals, printers and programs designed to aid legal
     research are merely particular items of "equipment" or types of
     "library materials" within the meaning of the statute. The
     legislaturehas the authority to allow such uses of the County Law
     Library Fund and, in our opinion,has done so. -See AttorneyGeneral
     GpinionMW-349 (1981).

                                SUMMARY

                   Dallas County Law Library funds may be used
              to implementa computerinformationsystem.,




                                          MARK     WHITE
                                          AttorneyGeneralof Texas
    --       -
.        .


                 HonorableHenry Wade - Page '3 (Mw-399)




                 JOHN W. FAINTER,JR.
                 First AssistantAttorneyGeneral

                 RICHARDE. GRAY III
                 ExecutiveAssistantAttorneyGeneral

                 Preparedby Bruce Youngblood
                 AssistantAttorneyGeneral

                 APPROVED:
                 OPINIONCOMMITTEE

                 Susan L. Garrison,Chairman
                 James Allison
                 Jon Bible
                 Rick Gilpin
                 Jim Moellinger
                 Bruce Youngblood